  Case: 1:18-cv-01290-PAB Doc #: 10 Filed: 11/20/20 1 of 2. PageID #: 332




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO


 MARCUS E. WILLIAMS,                               CASE NO. 1:18-CV-01290

                               Petitioner,         JUDGE PAMELA A. BARKER
                -vs-
                                                   MAGISTRATE JUDGE
                                                   DAVID A. RUIZ
 WARDEN NEIL TURNER,
                                                   MEMORANDUM OF OPINION AND
                               Respondent.         ORDER


       This matter is before the Court upon the Report and Recommendation of Magistrate Judge

David A. Ruiz (Doc. No. 9), issued on October 16, 2020, which recommends denial of the Petition

for Writ of Habeas Corpus (Doc. No. 1) pending before the Court. No objections have been filed.

For the reasons that follow, the Report and Recommendation is ACCEPTED.

       STANDARD OF REVIEW

       When objections are made to a Magistrate Judge’s Report and Recommendation, the district

court reviews the case de novo. Federal Rule of Civil Procedure 72(b)(3) provides in pertinent part:

               The district judge must determine de novo any part of the magistrate
               judge’s disposition that has been properly objected to. The district
               judge may accept, reject, or modify the recommended disposition;
               receive further evidence; or return the matter to the magistrate judge
               with instructions.

       As stated in the Advisory Committee Notes, “[w]hen no timely objection is filed, the court

need only satisfy itself that there is no clear error on the face of the record in order to accept the

recommendation.” In Thomas v. Arn, 474 U.S. 140, 150 (1985), the Court held, “[i]t does not appear

that Congress intended to require district court review of a magistrate’s factual or legal conclusions,

under a de novo or any other standard, when neither party objects to those findings.”
  Case: 1:18-cv-01290-PAB Doc #: 10 Filed: 11/20/20 2 of 2. PageID #: 333




       DECISION

       This Court, having reviewed the Report and Recommendation and finding no clear error,

accepts the Magistrate Judge’s Report and Recommendation. The Court hereby denies the Petition

for Writ of Habeas Corpus for the reasons stated by the Magistrate Judge in the Report and

Recommendation, which is incorporated herein by reference. Furthermore, the Court certifies,

pursuant to 28 U.S.C. § 1915(a)(3), that an appeal from this decision could not be taken in good faith,

and that there is no basis upon which to issue a certificate of appealability. 28 U.S.C. § 2253(c); Fed.

R. App. P. 22(b).

       IT IS SO ORDERED.



                                                        s/Pamela A. Barker
                                                       PAMELA A. BARKER
Date: November 20, 2020                                U. S. DISTRICT JUDGE




                                                   2
